         Case 2:13-cr-00326-JCM-PAL Document 50
                                             49 Filed 08/04/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Leonard Earl Russell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
11   UNITED STATES OF AMERICA,                               Case No. 2:13-cr-00326-JCM-PAL
12                  Plaintiff,                              ORDER
                                                            STIPULATION TO CONTINUE
                                                            INITIAL APPEARANCE ON
13          v.
                                                            PETITION ALLEGING
14   LEONARD EARL RUSSELL,                                  SUPERVISED RELEASE
                                                            VIOLATIONS
15                  Defendant.                              (Second Request)
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Travis Leverett, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Sylvia A. Irvin, Assistant Federal Public Defender, counsel for Leonard E. Russell, that the
21
     Initial Appearance currently scheduled on August 5, 2020 at 2:30 pm, be vacated and continued
22
     to a date and time convenient to the Court, but no sooner than sixty (60) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      A summons was issued for Mr. Leonard to appear on July 15, 2020, for an
25
     initial appearance on a petition alleging violations of supervised release. Because Mr.
26
     Leonard was in custody at the time, the parties filed a stipulation to continue the initial
         Case 2:13-cr-00326-JCM-PAL Document 50
                                             49 Filed 08/04/20 Page 2 of 3




 1   appearance. ECF No. 45. The Court granted the parties’ stipulation and ordered Mr. Leonard
 2   to appear on August 5, 2020. ECF No. 46.
 3          2.      The parties are advised that Mr. Leonard is still in state custody and for that
 4   reason, ask the Court to continue his initial appearance for at least sixty (60) days.
 5          3.      Undersigned counsel notified Supervising Probation Officer Joy Gabonia as to
 6   this continuance and she does not object to the initial appearance being continued.
 7          4.      Additionally, denial of this request for continuance could result in a
 8   miscarriage of justice.
 9          This is the second request for continuance filed herein.
10          DATED this 4th day of August, 2020.
11
12    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
13
14
      By /s/ Sylvia A. Irvin            .              By /s/ Travis Leverett           .
15    SYLVIA A. IRVIN                                  TRAVIS LEVERETT
      Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:13-cr-00326-JCM-PAL Document 50
                                             49 Filed 08/04/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00326-JCM-PAL
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     LEONARD EARL RUSSELL,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Initial Appearance currently scheduled on

12                                                                         October 5, 2020, at at
     August 5, 2020, at the hour of 2:30 p.m., be vacated and continued to _________________

13   the hour of ___:___
                 2:30 p.m__.m.
                           Courtroom 3D.
                          4th day of August, 2020.
            DATED this ____
14
15
16
                                            DANIEL J. ALBREGTS,
                                               UNITED           U.S. Magistrate
                                                       STATES MAGISTRATE        Judge
                                                                            JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
